Title: John Melish to Thomas Jefferson, 16 February 1811
From: Melish, John
To: Jefferson, Thomas


            
              Respected Sir
              New-York 16 Feby 1811
            
            Two of the most important objects in life are—The cultivation of the human mind; and The Organization and proper direction of Civil Society.—The one is essential to man in his individual capacity; the other is necessary to enable him to enjoy the sweets of social life.—It is pleasing to a philanthropic mind to observe the great progress which the principles of Civilization have made within these last 50 years; and particularly in the United States.—But much yet remains to be done.—The Glorious Revolution, in which You had so active, and so honourable a share, fixed the basis of republican principles and equal rights; but many of the twigs of Royalty and Aristocracy remained in the land.—These could only be rooted out by time, and by the persevering efforts of genuine republicans.—In performing this office you have also had an honourable share.—Great efforts have been made to complete the work; but most resolute efforts have been made to oppose it.— The British Court, in the fury of their Zeal against Republican principles, could not be inattentive to the United States; and the extended Commerce betwixt the Countries Afforded them a happy medium for intrigue, and an innumerable host of Agents to carry it on.—But the principles of freedom have prevailed, and perhaps the struggle may, upon the whole, have been useful in causing the principles of liberty to be more fully discussed; and in keeping alive the Ardour of the republican party.—But it would doubtless be very grateful to every Republican now—to get clear of foreign influence and intrigue; and I think a most favourable opportunity presents itself for getting clear of it.—The British Court, in the blindness of their Zeal, have overshot the mark.—The Commercial System of Britain is shaking to its Centre; and the shock has reached the Commercial Cities of the United States.—The British paper system is tumbling to pieces; and that is also producing a great effect here;—and it happens, most opportunely, that while this is going on the United States Bank Charter (established mostly by Britain) is about to expire.—A fine field for Republican exertion presents itself.—If improved the effects will be happy for the Country—If neglected I shall be sorry indeed.—
            Being most ardently attached to Republican principles, for which indeed I left my native Country, I have since my arrival in this Country paid a most dilligent attention to what has been going forward in the public Councils: And I am sorry to say, that tho’ I have discovered the majority to be decided republicans in principle, yet I have not discovered among them that clearness of perception, and union of Councils, which is calculated to infuse Republican principles into the modifications of society: While their oponents, tho’ much inferior in numbers, have managed matters with such address as to hold the patronage of almost the whole of the monied institutions in the Country, including the United States Bank!! And even now I have not been able to discover any regular systematic plan for taking advantage of the present favourable Crisis; while I have observed a great deal of false logic, & underhand intrigue resorted to for the purpose of perpetuating the old system.—
            Impressed with these considerations I have turned my attention to the subject, and have, in a letter to the President, expressed my opinion on three most important topics—The Finances—The Banking System—and the internal improvement of the Country. I have thought it more proper to send it to the President than to publish it; and from motives of esteem I send you a Copy.—If you approve of my sentiments, and think they can be of any service to the Country, you may make any use of my letter you think proper; and as I will have some little time to spare during the ensuing spring and summer, I should be very glad of having an opportunity to devote it to the service of the Community.—
            
            I hope I will not be deemed presumptuous in addressing myself to the President and you.—I am comparatively a stranger in the Country, but my sentiments have, from youth upwards, been decidedly republican; and I have had an opportunity of becoming intimately acquainted with the principles of political economy, particularly those parts of the Science which relate to Commerce—Finance—and Paper Currency; and it would give me sincere pleasure aif I had the power of turning my experience in these matters to the advantage of my adopted and beloved Country.—It is no triffling consideration that induces me to express myself thus.—I consider that exertion is necessary, and I often reflect that even individual exertion in a good cause, and on a good plan, may do much.—In Britain the exertions of a Palmer organized and put into operation the Mail-Coach establishment, which is the best arranged piece of political economy in that Country:—And the exertions of a Clarkson accomplished the Abolition of the African Slave Trade.—If individual exertion was capable of atchieving so much in Britain, where it had to contend against the power of a jealous and narrow minded Court; What should not the United exertions of the Republican party atchieve in this Country, where the government is liberal, and entirely in their favour.—That it may be successful in freeing their Country from a dependance upon a precarious foreign Commerce; and encouraging internal industry, and domestic prosperity, is my most earnest wish.—
            Should this communication merit your notice I shall in my next give you a sketch of my history, accompanied with such references as I know will be satisfactory.—Meantime I may just mention that I am a little acquainted with Col: Duane Editor of the Aurora; and that I am a native of Scotland.—I may also mention that it was in the Month of Octr 1806 I had the pleasure of a short conversation with you,—as mentioned in my letter to the President.—You arrived unexpectedly in Washington while I was there, and a Republican friend, to whom I had letter of introduction, advised me to call upon you in the manner I did.—I was highly gratified both by your reception and conversation, which I have often reflected on with pleasure since.—
            
              I remain with sincere esteem sir Your most obedt Sert
              
 John Melish
            
          